Exhibit 10.1

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made               (the
“Grant Date”), by and between DIGIMARC CORPORATION, a Delaware corporation (the
“Company”) and                                              (“Executive”).  In
connection with his services as
                                                      , the Company desires to
grant Executive a restricted stock award of                                
shares of the Company’s common stock.

 


1.             GRANT OF RESTRICTED STOCK.  THE COMPANY HEREBY GRANTS TO
EXECUTIVE AS OF THE GRANT DATE, A RESTRICTED STOCK AWARD OF
                                          SHARES OF THE COMPANY’S COMMON STOCK
(THE “SHARES”) PURSUANT TO THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT
AND THE TERMS AND CONDITIONS OF THE COMPANY’S RESTATED 1999 STOCK INCENTIVE PLAN
(THE “1999 PLAN”).


 


2.             VESTING OF THE SHARES.


 


2.1          RELEASE DATE.  SUBJECT TO THE TERMS OF THIS AGREEMENT, THE SHARES
SHALL VEST AND NO LONGER BE SUBJECT TO THE REACQUISITION RIGHT (AS DEFINED
BELOW) ON THE FOLLOWING DATES, SO LONG AS EXECUTIVE HAS REMAINED CONTINUOUSLY
EMPLOYED BY THE COMPANY, OR ANY PARENT OR SUBSIDIARY OF THE COMPANY, FROM THE
GRANT DATE THROUGH SUCH DATES (THE “RELEASE DATES”):


 

[Specify release date(s) -termination of forfeiture period(s) here.]

 


2.2          TERMINATION WITHOUT CAUSE PRIOR TO RELEASE DATE.  IN THE EVENT OF
TERMINATION BY THE COMPANY OF EXECUTIVE’S EMPLOYMENT WITHOUT “CAUSE” (AS DEFINED
BELOW) PRIOR TO THE RELEASE DATE, THE SHARES SHALL BE FULLY VESTED IN EXECUTIVE
AS OF THE DATE OF TERMINATION OF EMPLOYMENT BY THE COMPANY AND THE SHARES SHALL
BE RELEASED FROM THE REACQUISITION RIGHT DESCRIBED BELOW.


 


2.3          TERMINATION DUE TO DEATH OR DISABILITY.  IN THE EVENT OF
TERMINATION OF EMPLOYMENT DUE TO EXECUTIVE’S DEATH OR “DISABILITY” (AS DEFINED
IN THE 1999 PLAN) PRIOR TO THE RELEASE DATE, THE SHARES SHALL BE FULLY VESTED IN
EXECUTIVE AS OF THE DATE OF DEATH OR DISABILITY AND SHALL BE RELEASED FROM THE
REACQUISITION RIGHT DESCRIBED BELOW.


 


2.4          RESIGNATION FOR GOOD REASON FOLLOWING A CHANGE IN CONTROL.  IN THE
EVENT THERE IS A “CHANGE IN CONTROL” OF THE COMPANY (AS DEFINED BELOW) AND AS A
CONSEQUENCE OF SUCH CHANGE IN CONTROL, EXECUTIVE RESIGNS FOR “GOOD REASON” (AS
DEFINED BELOW), THE SHARES SHALL BE FULLY VESTED IN EXECUTIVE AS OF THE DATE OF
EXECUTIVE’S RESIGNATION FOR GOOD REASON.


 


2.5          TERMINATION FOR OTHER REASONS.  IN THE EVENT THAT EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, OR ANY PARENT OR SUBSIDIARY OF THE COMPANY,
TERMINATES PRIOR TO A RELEASE DATE FOR ANY REASON OTHER THAN THOSE SPECIFIED IN
SECTIONS 2.2, 2.3, AND 2.4 ABOVE, INCLUDING TERMINATION VOLUNTARILY BY EXECUTIVE
OR BY THE COMPANY FOR CAUSE, THE COMPANY

 

1

--------------------------------------------------------------------------------


 


SHALL, UPON THE DATE OF SUCH TERMINATION, HAVE AN IRREVOCABLE, EXCLUSIVE OPTION
(THE “REACQUISITION RIGHT”) TO REACQUIRE THE UNVESTED SHARES AT NO COST TO THE
COMPANY.


 


2.6          EXERCISE OF REACQUISITION RIGHT.  THE REACQUISITION RIGHT SHALL BE
EXERCISED BY THE COMPANY BY DELIVERING WRITTEN NOTICE TO EXECUTIVE OR TO
EXECUTIVE’S EXECUTOR WITHIN NINETY (90) DAYS FOLLOWING THE DATE OF TERMINATION. 
UPON DELIVERY OF SUCH NOTICE, THE COMPANY SHALL BECOME THE LEGAL AND BENEFICIAL
OWNER OF THE SHARES BEING REACQUIRED AND ALL RIGHTS AND INTERESTS THEREIN, AND
THE COMPANY SHALL HAVE THE RIGHT TO RETAIN AND TRANSFER TO ITS OWN NAME THE
SHARES BEING REACQUIRED.


 


2.7          TERMINATION OF REACQUISITION RIGHT.  IF THE COMPANY DOES NOT ELECT
TO EXERCISE THE REACQUISITION RIGHT CONFERRED ABOVE BY GIVING THE REQUISITE
NOTICE WITHIN NINETY (90) DAYS FOLLOWING THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY, OR ANY PARENT OR SUBSIDIARY OF THE COMPANY, THE
REACQUISITION RIGHT SHALL TERMINATE AND THE SHARES SHALL BE FULLY VESTED IN
EXECUTIVE.  THE SHARES RELEASED FROM THE REACQUISITION RIGHT SHALL BE DELIVERED
TO EXECUTIVE AS SET FORTH IN SECTION 4 BELOW.


 


2.8          CERTAIN DEFINITIONS.


 

(a)           “Cause.”  For purposes of this Section 2, “Cause” shall mean: (i)
a willful act of embezzlement, fraud, or dishonesty by Executive, which is
materially injurious to the Company; (ii) Executive’s continued violation of his
obligation to perform the duties and responsibilities normally required of an
executive, which are willful or grossly negligent, after Executive has been
given written notice from the Company’s Board of Directors describing his
violations and has failed to cure or commence to cure such violations within
thirty (30) days; or (iii) Executive’s conviction of, or plea of nolo contendere
to, a felony which the Board of Directors reasonably believes has had or will
have a material detrimental effect on the Company’s reputation or business.

 

(b)           “Good Reason.”  For purposes of this Section 2, “Good Reason”
shall mean a resignation by Executive of his employment with the Company, or any
parent or subsidiary of the Company, as a result of any of the following:

 

(i)  a meaningful and detrimental alteration of his position, his title, or the
nature or status of his responsibilities (including his reporting
responsibilities) from those in effect immediately prior to the Change in
Control.

 

(ii)  a reduction by the Company in Executive’s annual base salary as in effect
immediately prior to the Change in Control or as the same may be increased from
time to time thereafter;

 

(iii)  the relocation of the Company’s office where Executive is employed as of
the Change in Control to a location which is more than seventy-five (75) miles
away from such office, or a requirement that Executive be based more than
seventy-five (75) miles away from his Company office as of the Change in
Control.

 

(c)           “Change in Control.”  For purposes of this Section 2, “Change of
Control” means the direct or indirect acquisition by any person or related group
of persons (other

 

2

--------------------------------------------------------------------------------


 

than an acquisition from or by the Company or by a Company-sponsored employee
benefit plan or by a person that directly or indirectly controls, is controlled
by, or is under common control with, the Company) of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s stockholders, which a majority of the
Company’s Board of Directors who are not affiliated with the offeror do not
recommend such stockholders accept.

 


3.             RESTRICTION ON TRANSFER.  EXECUTIVE SHALL NOT SELL, TRANSFER,
PLEDGE, HYPOTHECATE, OR OTHERWISE DISPOSE OF ANY SHARES PRIOR TO THEIR
RESPECTIVE RELEASE DATE OR ANY EARLIER LAPSE OR TERMINATION OF THE REACQUISITION
RIGHT.


 


4.             ESCROW OF SHARES.  PROMPTLY AFTER THE EXECUTION OF THIS
AGREEMENT, THE COMPANY SHALL CAUSE THE TRANSFER AGENT FOR THE COMPANY’S COMMON
STOCK TO MAKE A BOOK ENTRY RECORD, SHOWING OWNERSHIP FOR THE SHARES IN THE NAME
OF EXECUTIVE SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.  THE SHARES
SHALL BE ISSUED FROM COMMON STOCK RESERVED FOR ISSUANCE PURSUANT TO THE 1999
PLAN AS GRANTED UNDER SUCH PLAN.  SUBJECT TO THE TERMS HEREOF, EXECUTIVE SHALL
HAVE ALL RIGHTS OF A SHAREHOLDER WITH RESPECT TO THE SHARES WHILE THEY ARE HELD
IN ESCROW, INCLUDING WITHOUT LIMITATION THE RIGHT TO VOTE THE SHARES AND RECEIVE
ANY CASH DIVIDENDS DECLARED THEREON.  IF, FROM TIME TO TIME DURING THE TERM OF
THE REACQUISITION RIGHT, THERE IS (A) ANY STOCK DIVIDEND, STOCK SPLIT, OR OTHER
CHANGE IN THE SHARES, OR (B) ANY MERGER OR SALE OF ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OR OTHER ACQUISITION OF THE COMPANY, ANY AND ALL NEW, SUBSTITUTED, OR
ADDITIONAL SECURITIES TO WHICH EXECUTIVE IS ENTITLED BY REASON OF HIS OWNERSHIP
OF THE SHARES SHALL BE HELD ON HIS BEHALF BY THE COMPANY’S TRANSFER AGENT AND
INCLUDED THEREAFTER AS “SHARES” FOR PURPOSES OF THIS AGREEMENT AND THE
REACQUISITION RIGHT.  A CERTIFICATE FOR THE SHARES GRANTED PURSUANT TO THIS
AGREEMENT WILL BE ISSUED TO EXECUTIVE FOLLOWING THE RELEASE DATE RELATING TO
SUCH SHARES, OR, AT EXECUTIVE’S ELECTION, SUCH SHARES MAY BE TRANSFERRED IN
BOOK-ENTRY FORM TO EXECUTIVE’S BROKERAGE ACCOUNT (SUBJECT TO ANY ADJUSTMENT MADE
THEREIN TO WITHHOLD SHARES TO PAY TAXES AS PROVIDED IN SECTION 5.2 BELOW).


 


5.             TAX CONSEQUENCES.


 


5.1          SECTION 83(B) ELECTION.  EXECUTIVE UNDERSTANDS THAT HE (AND NOT THE
COMPANY) SHALL BE RESPONSIBLE FOR HIS OWN TAX LIABILITY THAT MAY ARISE AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EXECUTIVE
UNDERSTANDS THAT SECTION 83 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”) TAXES AS ORDINARY INCOME THE FAIR MARKET VALUE OF THE SHARES AS OF
THE DATE ANY RESTRICTIONS ON THE SHARES LAPSE.  IN THIS CONTEXT, “RESTRICTION”
INCLUDES THE RIGHT OF THE COMPANY TO REACQUIRE THE SHARES PURSUANT TO ITS
REACQUISITION RIGHT.  EXECUTIVE UNDERSTANDS THAT HE MAY ELECT TO BE TAXED AT THE
TIME THE SHARES ARE GRANTED RATHER THAN WHEN THE REACQUISITION RIGHT LAPSES BY
FILING AN ELECTION UNDER SECTION 83(B) OF THE CODE WITH THE INTERNAL REVENUE
SERVICE WITHIN 30 DAYS FROM THE GRANT DATE.  EXECUTIVE UNDERSTANDS THAT FAILURE
TO FILE SUCH AN ELECTION IN A TIMELY MANNER MAY RESULT IN ADVERSE TAX
CONSEQUENCES FOR EXECUTIVE; PROVIDED, HOWEVER, THAT IF THE ELECTION IS TIMELY
FILED WITH THE IRS, EXECUTIVE WILL BE RESPONSIBLE FOR THE INCOME TAXES DUE ON
THE FAIR MARKET VALUE OF THE SHARES DETERMINED AS OF THE DATE OF THIS AGREEMENT.
THE TAX PAYMENTS TO THE IRS IN CONNECTION WITH AN 83(B) ELECTION CANNOT BE
RECOVERED IF THE SHARES ARE LATER FORFEITED BECAUSE OF THE COMPANY’S
REACQUISITION RIGHT. EXECUTIVE FURTHER UNDERSTANDS THAT AN ADDITIONAL COPY OF

 

3

--------------------------------------------------------------------------------


 


SUCH ELECTION FORM SHOULD BE FILED WITH HIS FEDERAL INCOME TAX RETURN FOR THE
CALENDAR YEAR IN WHICH THE GRANT DATE FALLS.  EXECUTIVE ACKNOWLEDGES THAT THE
FOREGOING IS ONLY A SUMMARY OF THE EFFECT OF UNITED STATES FEDERAL INCOME
TAXATION WITH RESPECT TO THE GRANT OF THE SHARES HEREUNDER AND DOES NOT PURPORT
TO BE COMPLETE.  EXECUTIVE FURTHER ACKNOWLEDGES THAT THE COMPANY HAS DIRECTED
EXECUTIVE TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE
CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE, OR FOREIGN COUNTRY IN
WHICH EXECUTIVE MAY RESIDE, AND THE TAX CONSEQUENCES OF EXECUTIVE’S DEATH. 
EXECUTIVE AGREES THAT HE WILL EXECUTE AND DELIVER TO THE COMPANY WITH THIS
EXECUTED AGREEMENT A COPY OF THE SECTION 83(B) ELECTION SET FORTH ON THE
ATTACHED EXHIBIT A IF EXECUTIVE DESIRES TO MAKE SUCH AN ELECTION WITHIN THIRTY
DAYS FROM THE DATE OF THIS AGREEMENT.


 


5.2          WITHHOLDING.  THE COMPANY SHALL BE REQUIRED TO WITHHOLD THE AMOUNT
OF TAXES REQUIRED TO SATISFY ANY APPLICABLE FEDERAL, STATE, AND LOCAL TAX
WITHHOLDING OBLIGATIONS ARISING FROM EITHER (A) EXECUTIVE’S SECTION 83(B)
ELECTION, OR (B) THE LAPSE OF RESTRICTIONS ON THE SHARES.  EXECUTIVE SHALL
SATISFY ANY SUCH TAX OBLIGATION IN CASH OR BY DIRECTING THE COMPANY TO WITHHOLD
FROM THE SHARES ISSUED TO EXECUTIVE AS A RESULT OF THE LAPSE OF THE RESTRICTIONS
ON THE SHARES THE NUMBER OF WHOLE SHARES OF THE COMPANY’S COMMON STOCK REQUIRED
TO SATISFY SUCH TAX OBLIGATION, THE NUMBER TO BE DETERMINED BY THE FAIR MARKET
VALUE OF THE SHARES ON THE DATE OF THE LAPSE OF THE RESTRICTIONS ON THE SHARES. 
IF EXECUTIVE ELECTS TO WITHHOLD SHARES OF THE COMPANY’S COMMON STOCK TO SATISFY
ANY SUCH TAX OBLIGATION, EXECUTIVE SHALL PAY IN CASH ANY OBLIGATION THAT REMAINS
AFTER THE APPLICATION OF WHOLE SHARES THAT IS LESS THAN THE VALUE OF A WHOLE
SHARE. IT IS UNDERSTOOD THAT IF EXECUTIVE MAKES AN 83(B) ELECTION (WHICH CAN
ONLY BE MADE WITHIN THIRTY DAYS FROM THE DATE OF THIS AGREEMENT), EXECUTIVE
CANNOT SATISFY THE TAX OBLIGATION BY DIRECTING THE COMPANY TO WITHHOLD FROM THE
SHARES SINCE NONE OF THE SHARES WILL BE VESTED AT THE TIME OF SUCH ELECTION.


 


6.             REPRESENTATIONS BY EXECUTIVE.  EXECUTIVE REPRESENTS THAT THE
SHARES ARE BEING ACQUIRED FOR INVESTMENT AND THAT EXECUTIVE HAS NO PRESENT
INTENTION TO TRANSFER, SELL, OR OTHERWISE DISPOSE OF THE SHARES, EXCEPT IN
COMPLIANCE WITH APPLICABLE SECURITIES LAWS, AND THE PARTIES AGREE THAT THE
SHARES ARE BEING ACQUIRED IN ACCORDANCE WITH AND SUBJECT TO THE TERMS,
PROVISIONS, AND CONDITIONS OF THIS AGREEMENT.


 


7.             GENERAL PROVISIONS.


 


7.1          THIS AGREEMENT AND THE 1999 PLAN REPRESENT THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR ORAL.


 


7.2          SUBJECT TO THE LIMITATIONS CONTAINED IN THIS AGREEMENT, ALL TERMS
AND CONDITIONS OF THE 1999 PLAN ARE INCORPORATED IN THIS AGREEMENT AND MADE PART
OF THIS AGREEMENT AS IF STATED HEREIN.


 


7.3          NEITHER THIS AGREEMENT NOR THE ISSUANCE OF ANY OF THE SHARES SHALL
CONFER ON EXECUTIVE ANY RIGHT WITH RESPECT TO CONTINUANCE OF EMPLOYMENT OR OTHER
SERVICE WITH THE COMPANY, OR ANY PARENT OR SUBSIDIARY OF THE COMPANY, NOR SHALL
THEY INTERFERE IN ANY WAY WITH ANY RIGHT THE COMPANY, OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY, WOULD OTHERWISE HAVE TO TERMINATE OR MODIFY THE TERMS
OF EXECUTIVE’S EMPLOYMENT OR OTHER SERVICE AT ANY TIME.

 

4

--------------------------------------------------------------------------------


 


7.4          THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF OREGON
WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PRINCIPLES.


 


7.5          NO WAIVER, ALTERATION, OR MODIFICATION OF ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE BINDING, UNLESS IN WRITING AND SIGNED BY DULY AUTHORIZED
REPRESENTATIVES OF THE PARTIES HERETO.  THIS AGREEMENT SHALL BE BINDING ON, AND
SHALL INURE TO THE BENEFIT OF, THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


7.6          THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
INSTRUMENT.


 

The parties have duly executed this Agreement effective as of the date first set
forth above.

 

The Company:

 

DIGIMARC CORPORATION

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Executive:

 

 

 

Printed Name:

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECTION 83(b) ELECTION

 

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year, the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:

 

1.             The name, address, taxpayer identification number and taxable
year of the undersigned are as follows:

 

 

Name of Taxpayer:

 

 

 

Name of Spouse:

 

 

 

Address:

 

 

 

 

 

 

 

Identification No. of Taxpayer:

 

 

 

Identification No. of Spouse:

 

 

 

Taxable Year:

 

 

 

2.             The property with respect to which the election is made is
described as follows:

 

                                   shares of the Common Stock (the “Shares”) of
Digimarc Corporation, a Delaware corporation (the “Company”).

 

3.             The date on which the property was transferred is:              .

 

4.             The property is subject to the following restrictions:

 

Repurchase option at cost in favor of the Company upon termination of taxpayer’s
employment.

 

5.             The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is: $                                        .

 

6.             The amount (if any) paid for such property is: $0.00.

 

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.  The
undersigned understands that the foregoing election may not be revoked except
with the consent of the Commissioner.

 

 

 

Date

 

 

Taxpayer Name:

 

 

 

 

 

 

 

 

Date

 

 

Spouse Name:

 

 

 

 

6

--------------------------------------------------------------------------------